DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on July 8th 2022 has been entered. Claims 1, 4, 9, 11, 14 and 19 have been amended with claims 1 - 20 pending.

Response to Arguments
35 U.S.C. §112
3.	Applicant's arguments, see Remarks pp. 8, filed July 8th 2022, with
respect to the rejections of claims 4, 9, 14 and 19  under 35 U.S.C. §112 have been fully
considered and they are persuasive. The 35 U.S.C. §112 is withdrawn.
35 U.S.C. §102
Applicant argues that a list that is automatically displayed in newsfeeds of various users, prior to receiving a selection of such a list, cannot be reasonably equated to “generating of representation to a second user … one or more recommended social media posts as candidates to be posted to the social media platform based on a selection to be received from the second user” as amended in independent claim 1.
Examiner respectfully disagrees and submits the Liu reference teaches in paragraph [0067] the recommendation list is presented to the user to interact with prior to a selection being made. The second user interacts with the recommended list by 1) for example user's friends (i.e., first degree connections of the user in social graph 200) have viewing rights to the recommendation list; 2) Users may interact with the recommendation lists by adding, removing, sharing the lists, tagging other users to the list, or sharing ownership of the list, among others. 3) , a user may decide that there are too many restaurants in the list, so the user may remove "The Black Dog Tavern" and add "South Beach and 4) the user may access a access-control interface that allows the user to specify that the user's spouse and brother have editing rights to the recommendation list.
Secondly, applicant argues that “liking” one of the objects on the list in Liu merely contributes to adjusting a rand of the object on the list that is already displayed in various user’s newsfeeds, which is not the same as “in respond to determine that selection of the recommended social media post has been receive from the second user, generating and causing to be post to the social media platform a second social media post responsive to that associate s with the first social media post, wherein the second social media post correspond to the recommended social media post” as amended in independent claim 1.
Examiner respectfully agrees and responds by saying beyond “liking” the post, the second user goes further to add, remove, share, tag the recommended posts as explained above in paragraph [0067]. 
	Dependent claims suffer the same defect and are taught by the Liu reference.

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1,  6 – 8, 10, 11, 16 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al. (United States Patent Publication Number 20170308589),  hereinafter Liu.
Regarding claim 1 Liu teaches a method of recommending a social media post, (Fig. 9 method for generating a list of recommendations based on a social network post [0015]) the method comprising: identifying one or more content categories (Fig. 2 , (204) identify concept nodes [0042]) such as “content categories” associated with a first social media post (Fig. 9, (900) a text post inputted by the first user [0075]) see examples (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  wherein the first social media post ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052]) is posted (Fig. 9, (900) a text post inputted by the first user [0075]) to a social media platform (online social-network [0022]) based on a request (Figs. 3A, 3B, 4A and 4B requesting recommendations [009], [0010]) received from a first user; (Fig. 9, (910) a first user [0075]) parsing  (as the commenting user types characters 502, a typeahead process may parse and identify potential objects 504 for recommendation [0061]) one or more social media posts ("show me friends of my girlfriend" [0045] ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052]) by one or more other users, (users of the social-networking system 160 [0067]) wherein the one or more social media posts ("show me friends of my girlfriend" [0045] ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052]) are posted (Fig. 7B view two (2) more replies [0066]) to the social media platform (online social-network [0022]) based on one or more requests(Figs. 3A, 3B, 4A and 4B requesting recommendations [009], [0010])  received (received [0029]) from the one or more other users, (users of the social-networking system 160 [0067]) and the one or more social media posts (additional comments [0066])  are associated with and responsive to (the additional comments may be comments responsive to a comment that recommended the particular object [0066]) the first social media post; ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052]) generating for presentation (Fig. 9 generating a list of recommendations [0075]) to a second user, (second user [0035])  based on (based on [0038]) the one or more identified content categories (identified content i.e. concept nodes [0038]) of the first social media post (Fig. 9, (900) a text post inputted by the first user [0075]) see examples (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052] ([0064]))  and the one or more parsed social media posts, (the social-networking system 160 may generate a structured query "Friends of Stephanie," where "Friends" and "Stephanie" in the structured query are references corresponding to particular social-graph elements. The reference to "Stephanie" would correspond to a particular user node 202 (where the social-networking system 160 has parsed the n-gram "my girlfriend" to correspond with a user node 202 for the user "Stephanie"), while the reference to "Friends" would correspond to friend-type edges 206 connecting that user node 202 to other user nodes 202 (i.e., edges 206 connecting to "Stephanie's" first-degree friends). [0045]) one or more recommended social media posts (Figs. 6A-B, Fig. 9 (960)  recommendation list [0051]) such as “recommended social media posts”  for the second user; (second user [0035]) one or more recommended social media posts as candidates (recommendations lists, among others. As an example and not by way of limitation, referencing FIG. 6B, in response to a user requesting recommendations for Martha's Vineyard, [0070]) to be posted (determine what are the most recommended outdoors places in Martha's Vineyard, and place them at the top of the list (e.g., placing "South Beach," "Aquinnah Cliffs," and "Edgartown Lighthouse" at the top of the list.) [0070]) to the social media platform (online social-network [0022]) based on a selection to be received from the second user, (Fig. 6B, slice of Live, recommended by Emily; The Black Dog Tavern, recommended by Miki, Aquinnah Cliffs, recommended by Miki [0065]) (Fig. 8, Ben and Bill’s Chocolate Emp recommended by Will [0071])  wherein the one or more recommended social media posts (recommendations lists, among others. As an example and not by way of limitation, referencing FIG. 6B, in response to a user requesting recommendations for Martha's Vineyard, [0070]) are responsive to and associated (the additional comments may be comments responsive to a comment that recommended the particular object [0066]) with the first social media post; ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  determining whether selection (may indicate that he or she likes the concept represented by the concept node 204 by clicking or selecting a "Like" icon, which may cause the user's client system 130 to send to the social-networking system 160 a message indicating the user's liking of the concept associated with the concept-profile interface [0037]) see also “likes” [0068] [0073] and [0080] of a recommended social media post (recommended objects [0051])  of the one or more recommended social media posts (Fig. 6B  recommended posts of things to do in Martha’s Vineyard “Slice of Life”, “The Black dog Tavern” and “Aquinnah Cliffs” [0065]) has been received from the second user; (A social context associated with the object may indicate which of a user's friends on the online social network have "liked," "checked-in," or "recommended" the object [0065]) 
and in response to determining that selection of the recommended social media post (Fig. 6B, slice of Live, recommended by Emily; The Black Dog Tavern, recommended by Miki, Aquinnah Cliffs, recommended by Miki [0012]) (Fig. 8, Ben and Bill’s Chocolate Emp recommended by Will [0014])  has been received from the second user, (Fig. 9, (930) receiving one or more comments responsive to the text post from one or more second users of the online social network [0075]) generating and causing to be posted (generating a list of recommendations based on an online social network post and associated comments [0075]) to the social media platform (online social-network [0022]) a second social media post responsive to and associated with the first social media post (At step 940, the social-networking system 160 may determine, for each of the one or more received comments, whether the comment includes a recommendation responsive to the query associated with the post. At step 950, the social-networking system 160 may identify, for each comment with a responsive recommendation, one or more objects of the online social network associated with the recommendation. At step 960, the social-networking system 160 may generate an aggregated recommendation list responsive to the query associated with the post, wherein the list includes references to one or more of the identified objects. [0075])
wherein the second social media post (“Go to Slice of Life! Get the apple pie!” [0058]) corresponds (push notification for a “Slice of Life restaurant [0069]) to the recommended social media post (Fig. 6B “Slice of Life restaurant” included in the recommended list of “things to do in Martha’s Vineyard” [0012])
Claim 11 corresponds to claim 1 and is rejected accordingly

Regarding claim 6 Liu teaches  the method of claim 1.
Liu further teaches wherein: parsing the one or more social media posts by one or more other users (Fig. 9, (920) the social-networking system 160 may parse the text post [0075]) comprises: determining whether at least one of the one or more social media posts (Fig. 9, (900) a text post inputted by the first user [0075]) see examples (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052] "Just landed! What should I do?",[0064])  contains an image; (image of Montreal, [0064]) and identifying one or more content categories (The content may include one or more of a rating associated with the object, an address
associated with the object, a snippet associated with the object, a social context associated with the object, an image associated with the object, other suitable content associated with the object, or any combination thereof [0065] ) associated with the image; (image of Montreal, [0064]) and generating for presentation (Fig. 9 generating a list of recommendations [0075]) to the second user (second user [0035]) the one or more recommended social media posts (Fig. 6B  recommended posts of things to do in Martha’s Vineyard “Slice of Life”, “The Black dog Tavern” and “Aquinnah Cliffs” [0065]) comprises retrieving (retrieve, for each identified object, [0065]) such as “image” an image (image of Montreal, [0064]) associated with the one or more content categories, (The content may include one or more of a rating associated with the object, an address
associated with the object, a snippet associated with the object, a social context associated with the object, an image associated with the object, other suitable content associated with the object, or any combination thereof [0065] )  and providing (providing [0074]) the retrieved image (image of Montreal, [0064]) as a recommended social media post (where the recommendation list shows an image of Montreal, and the text "A list by Erica Virtue and 1 other", indicating that it is a recommendation list. [0064])
	Claim 16 corresponds to claim 6 and is rejected accordingly

Regarding claim 7 Liu teaches  the method of claim 6
Liu further teaches  wherein the retrieved (retrieved content associated with the object [0065]) such as “image” image (image of Montreal, [0064]) is retrieved from a local device of the second user, a social media profile associated with the second user, (Fig. 5B a list by Erica Virtue and 1 other [0064]) or a remote server.
Claim 17 corresponds to claim 7 and is rejected accordingly

Regarding claim 8 Liu teaches  the method of claim 1
Liu further teaches  wherein identifying the one or more content categories (The content may include one or more of a rating associated with the object, an address
associated with the object, a snippet associated with the object, a social context associated with the object, an image associated with the object, other suitable content associated with the object, or any combination thereof [0065] )  associated with the first social media post (Fig. 9, (900) a text post inputted by the first user [0075]) see examples (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  further comprises determining a location associated with the first social media post (posts may include data such as location information [0028]) 
	Claim 18 corresponds to claim 8 and is rejected accordingly

Regarding claim 10 Liu teaches  the method of claim 1
Liu further teaches  wherein the one or more content categories(The content may include one or more of a rating associated with the object, an address
associated with the object, a snippet associated with the object, a social context associated with the object, an image associated with the object, other suitable content associated with the object, or any combination thereof [0065] )   associated with the first social media post (Fig. 9, (900) a text post inputted by the first user [0075]) see examples (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  are identified using a trained machine learning model (machine learning classifying techniques [0054]) 
Claim 20 corresponds to claim 10 and is rejected accordingly



Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 2, 3, 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable Liu et al. (United States Patent Publication Number 20170308589),  hereinafter Liu, in view of Lee et al., (United States Patent Publication Number 20130191372) hereinafter Lee.
Regarding claim 2 Liu teaches  the method of claim 1
Liu further teaches wherein: parsing the one or more social media posts by the one or more other users  (Fig. 9, (920) the social-networking system 160 may parse the text post [0075]) comprises: determining (based on an analysis of the text [0055]) whether at least one of the one or more social media posts (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  contains a text string; (text query [0045]) such as “text of the post” [0054] and in response (in response [0045]) to determining (based on an analysis of the text [0055]) that at least one of the one or more social media posts  (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  contains a text string, (text query [0045]) such as “text of the post” [0054] performing natural language processing (the parsing of the text of the post may be performed using any suitable methods or systems, such as, for example, using a natural-language parser, [0054]) on the text string; (text query [0045]) such as “text of the post” [0054] and generating for presentation (Figs. 7A-B displaying a recommendation list and particular comments, [0013]) to the second user (second user [0058]) the one or more recommended social media posts (Fig. 6B  recommended posts of things to do in Martha’s Vineyard “Slice of Life”, “The Black dog Tavern” and “Aquinnah Cliffs” [0065]) comprises: generating a query based (Fig. 9, (920) identify a query [0075]) on the natural language processing (the parsing of the text of the post may be performed using any suitable methods or systems, such as, for example, using a natural-language parser, [0054]) of the text string; (text query [0045]) such as “text of the post” [0054] e.g. "I'm going to Barcelona next week, what should I do there?" [0056] 
Liu does not fully disclose forwarding the query  to a database to retrieve a candidate text string, wherein a recommended social media post of the one or more recommended social media posts is generated based on the retrieved candidate text string, and the recommended social media post semantically matches at least one of the one or more social media posts by the one or more other users.
	Lee teaches forwarding the query  to a database (bootstrapping process
214 may iteratively re-query the concept database 216 to find matches having the same confidence scores as the matches in the previously identified list of matches [0080]) to retrieve a candidate text string, (candidates for matching nodes [0068]) such as “candidate text string” see candidates in [0076 - 0079], [0081 - 0083]   wherein a recommended social media post (recommended profile page [0084]) such as “recommended social media post” of the one or more recommended social media posts (one or more recommended profile pages [0086]) is generated based on the retrieved candidate text string, (candidates for matching nodes [0068]) such as “candidate text string” see candidates in [0076 - 0079], [0081 - 0083]   and the recommended social media post (recommended profile page [0084]) such as “recommended social media post” semantically matches (Second, third, and additional rounds of matching may be performed in order to reduce or eliminate the possibility of false positives [0080]) at least one of the one or more social media posts by the one or more other users (the user demonstrates an interest in  [0084]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Lee whereby   forwarding the query  to a database to retrieve a candidate text string, wherein a recommended social media post of the one or more recommended social media posts is generated based on the retrieved candidate text string, and the recommended social media post semantically matches at least one of the one or more social media posts by the one or more other users. By doing so recommendation-generating process 218 may then determine or identify a first data set that includes profile pages that are each connected (via edges 306 in social-graph database 206) with one or more users or concept who are, in turn, each connected with both the requesting user (e.g., friends of the requesting user, concepts liked by the requesting user) and also connected with the requested profile page ( e.g., users that also like the requested profile page, concepts liked by friends of the requesting user). Lee [0087].
	Claim 12 corresponds to claim 2 and is rejected accordingly

Regarding claim 3  Liu in view of Lee teaches the method of claim 2
Liu as modified further teaches  wherein one or more trained machine learning models (machine-learning classifying techniques, [0054]) are used to perform the natural language processing (parsing using natural language parser [0054]) and generate the query (Fig. 9, (920) identify a query [0075])
Claim 13 corresponds to claim 3 and is rejected accordingly

Claims 4 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable Liu et al. (United States Patent Publication Number 20170308589),  hereinafter Liu, in view of Lee et al., (United States Patent Publication Number 20130191372) hereinafter Lee and in further view of McGann et al., (United States Patent Publication Number 20120265819) hereinafter McGann
Regarding claim 4 Liu in view of Lee teaches  the method of claim 3
Liu as modified does not fully disclose wherein the one or more machine learning models are trained to learn vector representations of words, and the vector representations are used to compute semantical similarity between the text string and the candidate text string. 
McGann teaches wherein the one or more trained machine learning models (machine learning [0034]) are trained to learn vector representations of words, (represent the utterance in vector form [0034]) and the vector representations (each position in the vector is associated with a word token and the value at a given position in the vector represents the importance of the associated token within the utterance [0034]) are used to compute semantical similarity (generating similarity scores [0037]) between (between vectors [0037]) the text string (original post [0044]) such as “text string” and the candidate text string (candidate creatives [0044]) such as “candidate text string”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Lee to incorporate the teachings of McGann whereby   wherein the one or more machine learning models are trained to learn vector representations of words, and the vector representations are used to compute semantical similarity between the text string and the candidate text string. By doing so the method is able to recognize intentions of a user as expressed in an on-line conversation or other UGC hosted on a social media or other website, or an instant message (IM) or similar conversation, Twitter™ tweets, social network page commentary, e-mail threads, forum-hosted discussion boards, etc., or similar environment, e.g., individual postings to social networking sites, blogs, tweets, etc., and subsequently acting upon same, for example by bringing relevant or related content to the attention of the user and/or making others aware of the conversation. McGann [0016].
Claim 14 corresponds to claim 4 and is rejected accordingly

Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable Liu et al. (United States Patent Publication Number 20170308589),  hereinafter Liu, in view of McGregor et al., (United States Patent Publication Number 20190394153) hereinafter McGregor
Regarding claim 5 Lee teaches  the method of claim 1.
Lee does not fully disclose further comprising: determining a first language associated with a profile of the second user; determining whether the first social media post includes a text string in a second language different from the first language; and in response to determining that the first social media post includes the text string in the second language, causing a recommended social media post of the one or more recommended social media posts to include a text string in the second language, wherein the text string in the second language is presented together with a translation into the first language of the text string in the second language.
	McGregor teaches determining (determining  [0175]) a first language associated with a profile (when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060]) of the second user; (second user [0138]) determining (determining  [0175]) whether the first social media post (ABS., first message) (a message received [0024]) includes a text string (suggested responses may be text responses, images, multimedia, etc. [0060]) see also “text suggestion or image suggestion” [0086])  in a second language(when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060]) different from  (in a language foreign [0138]) the first language; (when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060]) and in response to determining (determining  [0175]) that the first social media post (ABS., first message) (a message received [0024]) includes the text string (suggested responses may be text responses, images, multimedia, etc. [0060]) see also “text suggestion or image suggestion” [0086])  in the second language, (when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060])causing a recommended social media post of the one or more recommended social media posts (suggested responses [0064]) to include a text string (suggested responses may be text responses, images, multimedia, etc. [0060]) see also “text suggestion or image suggestion” [0086])  in the second language, (when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060]) wherein the text string (suggested responses may be text responses, images, multimedia, etc. [0060]) see also “text suggestion or image suggestion” [0086])   in the second language(when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060]) is presented together (translate the text in the image and to output the translated text in the message
conversation interface [0138]) such as “presented together”  with a translation (messaging application 103a/103b may provide bots  that can perform certain activities, e.g., a translation bot that translates incoming and outgoing messages [0167]) into the first language (when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060])  of the text string (suggested responses may be text responses, images, multimedia, etc. [0060]) see also “text suggestion or image suggestion” [0086])   in the second language (when the user specifies one or more preferred languages and/or locales, messaging application 103a/103b may generate suggested responses in the user's preferred language [0060])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Malik wherein determining a first language associated with a profile of the second user; determining whether the first social media post includes a text string in a second language different from the first language; and in response to determining that the first social media post includes the text string in the second language, causing a recommended social media post of the one or more recommended social media posts to include a text string in the second language, wherein the text string in the second language is presented together with a translation into the first language of the text string in the second language. By doing so the system can determine that an appropriate message suggestion is a request to a language bot to translate the text in the image and to output the translated text in the message conversation interface. McGregor [0138].
Claim 15 corresponds to claim 5 and is rejected accordingly

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable Liu et al. (United States Patent Publication Number 20170308589),  hereinafter Liu, in view of McGann et al., (United States Patent Publication Number 20120265819) hereinafter McGann
Regarding claim 9 Liu teaches the method of claim 1
Liu further teaches  wherein: each of the first social media post, (Fig. 9, (900) a text post inputted by the first user [0075]) see examples (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])   the one or more social media posts, (“show me friends of my girlfriend” [0045]  ("I'm going to Barcelona next week, what should I do there?" [0050]) ("Heading to Martha's Vineyard next weekend! What should I do while I'm there?" [0052])  and the second social media post (“Go to Slice of Life! Get the apple pie!” [0058])
Liu does not fully disclose is included in a same social media thread within the social media platform; and the first social media post is an original post of the thread and is posted at a first time, the one or more  social media posts are posted at respective times after the first time, and the second social media post is posted at a second time after the first time and the respective times.
	McGann teaches is included in a same social media thread (existing conversational  threads [0052]) within the social media platform; (social media site [0026]) and the first social media post is an original post (original post [0043]) of the thread (conversation thread [0053]) and is posted at a first time, (posts may be received and/or harvested in real time and/or in accordance with a schedule determined by an operator of server 120 and/or customers of such operator. [0026]) the one or more  social media posts (posts or updates to a social media site [0026]) are posted at respective times after the first time, (posts may be received and/or harvested in real time and/or in accordance with a schedule determined by an operator of server 120 and/or customers of such operator. [0026]) and the second social media post (individual postings to social networking sites [0016]) is posted at a second time after the first time and the respective times (posts may be received and/or harvested in real time and/or in accordance with a schedule determined by an operator of server 120 and/or customers of such operator. [0026])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Lee to incorporate the teachings of McGann is included in a same social media thread within a social media platform; and the first social media post is an original post of the thread and is posted at a first time, the one or more other social media posts are posted at respective times after the first time, and the second social media post is posted at a second time after the first time and the respective times. By doing so the matching and decision engine may be configured to provide a number of creatives deemed relevant to a point in the conversation (e.g., responsive to the actionable intention determined to exist within a posting or an entire thread). McGann [0024].
Claim 19 corresponds to claim 9 and is rejected accordingly

Conclusion

8. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

9. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166